Fourth Court of Appeals
                                San Antonio, Texas
                                      March 5, 2020

                                   No. 04-20-00124-CV

                  Billy STONE d/b/a Stobil Enterprise and All Occupants,
                                       Appellant

                                            v.

  K CLARK PROPERTY MANAGEMENT LLC, Agent for Trans Ventura LLC Series B,
                           Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2020CV00366
                         Honorable J Frank Davis, Judge Presiding


                                      ORDER
       On March 5, 2020, appellant filed an Amended Motion for Stay of Writ Pending Appeal.
After consideration, we DENY the motion.


                                                 _________________________________
                                                 Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court